NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARC ANTHONY LOWELL ENDSLEY,                     No. 21-55202
AKA Marc Endsley,
                                                 D.C. No. 2:14-cv-03091-UA-SS
                Plaintiff-Appellant,

and                                              MEMORANDUM*

DARYL CARRUTHERS; TIMOTHY
McWHORTER,

                Plaintiffs,

 v.

STATE OF CALIFORNIA,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                   Philip S. Gutierrez, District Judge, Presiding

                              Submitted February 15, 2022**

Before:      FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Marc Anthony Lowell Endsley appeals pro se from the district court’s order

rejecting his habeas petition on the basis of a vexatious litigant order. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion the

district court’s application of a vexatious litigant pre-filing order. Moy v. United

States, 906 F.2d 467, 469 (9th Cir. 1990). We affirm.

      The district court did not abuse its discretion by rejecting Endsley’s habeas

petition because the proposed filing was within the scope of the district court’s pre-

filing order and Endsley failed to comply with the order. See West v. Procunier,

452 F.2d 645, 646 (9th Cir. 1971) (concluding that an order refusing to authorize

filing of complaint was a “proper exercise of the district court’s authority to

effectuate compliance with its earlier order”).

      To the extent that Endsley now seeks to challenge the scope of the pre-filing

order, that issue has been previously litigated and decided. See Rebel Oil Co., Inc.

v. Atl. Richfield Co., 146 F.3d 1088, 1093 (9th Cir. 1998) (“Under the doctrine of

‘law of the case,’ a court is generally precluded from reconsidering an issue that

has already been decided by the same court, or a higher court in the identical

case.”).

      AFFIRMED.




                                          2                                       21-55202